J-S54003-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ERIN QUIGLEY                                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

MATTHEW WELCH

                          Appellant                       No. 83 MDA 2014


           Appeal from the Judgment Entered December 27, 2013
              In the Court of Common Pleas of Union County
                    Civil Division at No(s): CV-165-2012


BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

JUDGMENT ORDER BY LAZARUS, J.                       FILED AUGUST 28, 2014

      Matthew Welch appeals from the judgment entered in the Court of

Common Pleas of Union County in favor of Erin Quigley in the amount of

$202,653.92. Specifically, Welch appeals from the award of $100,000.00 in

compensatory damages, plus interest, for harm Quigley sustained when

Welch threated and assaulted Quigley in her home. Welch does not appeal

from the portion of the judgment consisting of an award of $100,000.00 in

punitive damages. For the reasons set forth below, we dismiss the appeal.

      Pennsylvania    Rule   of   Appellate   Procedure    1911(a)   requires   an

appellant to request and pay for transcripts of proceedings. Such transcripts



the duty of the appellant, not the trial court, to provide an adequate certified
J-S54003-14



record for appellate review.    Smith v. Smith, 637 A.2d 622 (Pa. Super.

1993).

     The notice of appeal in the certified record of the instant matter is not

accompanied by a request for transcript of the October 23, 2013 non-jury

trial on damages.   Moreover, the record in this case does not include a

transcript of the trial.   Where an appellant fails to comply with the

Pennsylvania Rules of Appellate Procedure and the Pennsylvania Rules of

Judicial Administration for preparation of the transcript, dismissal of the

appeal may be appropriate. See Pa.R.A.P. 1911(d).



                                                                        on to

                               Smith, supra




Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (en banc).

See also In the Interest of R.N.F., 52 A.3d 361 (Pa. Super. 2012) (appeal

dismissed where lack of transcript precluded meaningful appellate review).

     Because the record does not include a transcript of the trial, we are

unable to engage in meaningful appellate review, and thus are constrained



     Appeal dismissed.




                                     -2-
J-S54003-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/28/2014




                          -3-